COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Keith Wilson, Relator

Appellate case number:      01-19-00381-CV

Trial court case number:    10-DCV-180326

Trial court:                458th District Court of Fort Bend County

       This Court’s May 21, 2019 Order denied the emergency motion to stay all
proceedings, including a trial set for that day, filed by relator, Keith Wilson, pending
disposition of his petition for writ of mandamus. Pursuant to Texas Rule of Appellate
Procedure 52.7(b), the relator is ordered to file a supplemental mandamus record
containing certified or sworn copies of the following documents:

       (1) the order denying defendant’s jury charge, filed on May 22, 2019;
       (2) the court’s charge to the jury, including the jury verdict, filed on May 22, 2019;
           and
       (3) the docket sheet.

        Relator’s supplemental mandamus record shall be filed within 10 days of the date
of this order. See TEX. R. APP. P. 52.7(b).

      It is so ORDERED.
Judge’s signature: ___/s/ Evelyn V. Keyes______
                    Acting individually  Acting for the Court
Date: __June 4, 2019____